March 09, 2012


Mr. J. Brett Busby
Bracewell & Giuliani, LLP
711 Louisiana Street, Suite 2300
Houston, TX 77002-2770
Mr. S. Mark Murray
S. Mark Murray, Inc.
2818 Nacogdoches Road
San Antonio, TX 78217

RE:   Case Number:  08-0908
      Court of Appeals Number:  04-07-00503-CV
      Trial Court Number:  2003-PC-2654

Style:      FEDERAL DEPOSIT INSURANCE CORP. AS RECEIVER FOR GUARANTY BANK
      v.
      CHRISTA C. LENK, ADMINISTRATOR OF THE ESTATE OF JOHN ALBERT THOMPSON

Dear Counsel:

      Today the Supreme Court of Texas  issued  an  opinion  in  the  above-
referenced  cause.   You  may   obtain   a   copy   of   the   opinion   at:
http://www.supreme.courts.state.tx.us/historical/recent.asp.  If  you  would
like   the   opinion   by   email,   please   contact   Claudia   Jenks   at
claudia.jenks@txcourts.gov or call (512)463-1312 ext. 41367.


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosure
|cc:|Mr. Keith E. Hottle      |
|   |Mr. Gerard C. "Gerry"    |
|   |Rickhoff                 |
|   |Ms. Karen Sue Neeley     |
|   |Mr. B. Scott Daugherty   |
|   |Ms. Ellen B. Mitchell    |